Case: 09-30807 Document: 00511474745 Page: 1 Date Filed: 05/11/2011




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                                  May 11, 2011

                                 No. 09-30807                     Lyle W. Cayce
                                                                       Clerk

CRAIG WILSON

                                           Petitioner-Appellant
v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                           Respondent-Appellee




                Appeal from the United States District Court
                    for the Eastern District of Louisiana




Before GARWOOD, ELROD, and SOUTHWICK, Circuit Judges.
GARWOOD, Circuit Judge:
      Craig Wilson, a Louisiana state prisoner incarcerated at that state’s
Washington Correctional Institution (WCI), was convicted by a jury in
Louisiana state court in December 1998 of the offense of attempted
manslaughter for an attack on another inmate there, Ronald Edwards, and
was sentenced to a forty-year term of imprisonment. Wilson applied for state
habeas relief on various theories, including violation of his rights under
Miranda v. Arizona, 86 S.Ct. 1602 (1966), but his writ was denied by the
Louisiana courts. Wilson then filed a petition under 28 U.S.C. § 2254, as
amended by the Antiterrorism and Effective Death Penalty Act (AEDPA),
    Case: 09-30807 Document: 00511474745 Page: 2 Date Filed: 05/11/2011




before the district court. The district court accepted the magistrate judge’s
recommendation to dismiss the section 2254 petition. Wilson appeals. The
question presented by this case is whether the state court unreasonably
applied clearly established federal law, as determined by the United States
Supreme Court, in denying relief on Wilson’s Miranda claim.
                   FACTS AND PROCEEDINGS BELOW
      On April 4, 1997, the defendant, Craig Wilson, was involved in an
altercation at the WCI with two other inmates there, Jason Lanier and
Ronald Edwards. Two WCI Correctional Officers, Shannon Stewart and
Dealis Williams, testified that they responded to a request for assistance, and
upon arrival, saw that Sergeant Polkey, another correctional officer, was
restraining Wilson and Lanier. Sergeant Polkey indicated to Stewart that the
two inmates had been fighting.
      Wilson and Lanier were each then handcuffed and taken to separate
rooms where a separate “post-fight interview” of each inmate was conducted.
According to Officer Stewart, this procedure was for administrative purposes,
to secure the area, and to ensure the safe and orderly operation of the
institution. Officer Stewart testified that Wilson was not under arrest during
the interview, but rather “was just restrained for safety purposes,” and stated
that it was not common practice to arrest inmates for fights because they
happen every day. On cross-examination, Stewart testified that Wilson was
not free to go while he was being questioned about the incident during this
“post-fight” interview.
      Officer Stewart testified that Wilson stated during the “post-fight
interview” that Lanier had “disrespected him” by masturbating another
inmate near Wilson’s bed, and that “[I] knocked the dude, and then stomped
on him.” Officer Stewart asked Wilson to clarify whom he had “stomped on,”

                                       2
    Case: 09-30807 Document: 00511474745 Page: 3 Date Filed: 05/11/2011




and Wilson responded: “I stomped on the other one.” According to Officer
Stewart, Wilson then demonstrated what he had done by jumping up and
down three times, with both feet coming off the floor.
      Officer Stewart testified that up to this point he had been unaware that
anyone else other than Wilson and Lanier had been involved in the
altercation; he thought that he was only investigating a fight between Wilson
and Lanier. Stewart then went into the dorm where he discovered inmate
Edwards lying on the floor, badly injured. According to a physician’s
testimony, as a result of his injuries, Edwards is now totally disabled; he is
unable to stand up or walk, has to wear a diaper, and is unable to talk.
      Wilson was charged in Louisiana state court with one count of
attempted second degree murder of Edwards. Prior to his trial, Wilson moved
to suppress evidence of the statements he made to the WCI Correctional
Officers following the altercation, on the basis that he was not given a
Miranda warning. Following a suppression hearing, at which Officers
Stewart and Williams testified, the state trial court denied the motion to
suppress. The court determined that the statements in question had been
made during a preliminary investigative inquiry rather than during a
custodial interrogation. As a result of the trial court’s ruling on the motion to
suppress, Stewart was permitted to testify at trial before the jury regarding
Wilson’s statements.
      On December 2, 1998, the jury found Wilson guilty of the offense of
attempted manslaughter of Edwards. The trial court initially imposed a
twenty-year term of imprisonment, but subsequently vacated this sentence
and imposed a forty-year term of imprisonment, the maximum for a multiple
felony offender, upon determining that Wilson had a previous felony
conviction for attempted armed robbery.

                                        3
    Case: 09-30807 Document: 00511474745 Page: 4 Date Filed: 05/11/2011




      Wilson raised several issues on direct appeal to the Louisiana First
Circuit Court of Appeal, including the claim of error in denying his motion to
suppress the statements made to the correctional officers, but the appellate
panel affirmed his conviction and sentence. Wilson argued in this regard that
he was in custody when he was questioned regarding the altercation and that
he therefore should have been advised of his Miranda rights prior to the
questioning. The majority opinion for the three-judge panel affirmed Wilson’s
conviction and sentence, determining that Wilson was not in custody for
purposes of Miranda during the investigation; one judge dissented on the
Miranda suppression issue. See State v. Wilson, 798 So. 2d 333 (La. App. 1st
Cir. 2001) (unpublished). The Louisiana Supreme Court, in orders without
opinion, denied Wilson’s application for writ of certiorari, State v. Wilson, 824
So. 2d 1188 (La. 2002) (three judges would grant writ), and motion for
rehearing. State v. Wilson, 847 So. 2d 1258 (La. 2003) (one judge dissenting).
      Wilson next applied for state habeas relief, which was denied by the
state trial court. The state appellate court and the Louisiana Supreme Court,
each in orders without opinion or noted dissent, denied Wilson’s writ
applications. See Ex parte Wilson, 917 So. 2d 1090 (La. 2005).
      Wilson then filed the instant section 2254 petition. He raised nine
claims for relief, including violation of his rights under Miranda. The district
court initially dismissed Wilson's section 2254 petition as time barred, but
this court reversed the district court's judgment and remanded for further
proceedings. Wilson v. Cain, 564 F.3d 702, 707 (5th Cir. 2009).
      On remand, the magistrate judge (MJ) issued a report addressing the
merits of Wilson's claims. Applying the deferential standard of the
Antiterrorism and Death Penalty Act (AEDPA), the MJ determined that the
state court had not unreasonably applied clearly established federal law, as

                                        4
    Case: 09-30807 Document: 00511474745 Page: 5 Date Filed: 05/11/2011




determined by the Supreme Court of the United States, in determining that
Wilson was not in custody for purposes of Miranda. The MJ recommended
that habeas relief be denied as to the Miranda claim and as to Wilson's other
claims. The district court adopted the MJ’s report and dismissed Wilson's
section 2254 petition. Wilson appealed. The district court denied a
Certificate of Appealability, finding that petitioner had not made a
substantial showing of the denial of a constitutional right. This court,
however, by order entered February 23, 2010, granted a Certificate of
Appealability on the issue of whether Wilson’s Miranda rights were violated
when the statements he made following the altercation were used against
him in his criminal trial, and denied a Certificate of Appealability on all other
issues sought to be appealed.
                                BACKGROUND
(1) The AEDPA Standard
      The federal courts’ statutory authority to issue habeas corpus relief for
persons in state custody is provided by 28 U.S.C. § 2254, as amended by the
Antiterrorism and Effective Death Penalty Act (AEDPA). Federal habeas
relief “shall not be granted with respect to any claim that was adjudicated on
the merits in State court proceedings unless” the adjudication “(1) resulted in
a decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the
United States”; or “(2) resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in
the State court proceeding.” 28 U.S.C. § 2254(d).
      Because only Supreme Court jurisprudence provides “clearly
established Federal law” under section 2254(d), where Supreme Court
jurisprudence “give[s] no clear answer to the question presented, let alone one

                                        5
    Case: 09-30807 Document: 00511474745 Page: 6 Date Filed: 05/11/2011




in [petitioner]’s favor, it cannot be said that the state court unreasonabl[y]
appli[ed] clearly established federal law.” Wright v. Van Patten, 128 S.Ct. 743,
747 (2008) (internal quotations omitted).
      The Supreme Court has recently issued several rulings emphasizing
the wide latitude that must be accorded to state court rulings under AEDPA
review. See, e.g. Harrington v. Richter, 131 S.Ct. 770, 785 (2011); Premo v.
Moore, 131 S.Ct. 733, 743 (2011); Renico v. Lett, 130 S.Ct. 1855, 1862-66
(2010); Thaler v. Haynes, 130 S.Ct. 1171, 1173-75 (2010).
      In particular, the Supreme Court has stressed that section 2254, as
amended by AEDPA, was meant to stop just short of imposing a complete bar
to federal court relitigation of claims already rejected in state court
proceedings, allowing for federal habeas relief only where there have been
“extreme malfunctions in the state criminal justice systems.” See Harrington
131 S.Ct. at 786. As a result, the Supreme Court has concluded that, so long
as “fairminded jurists could disagree” on the correctness of the state court’s
decision, federal habeas relief should not be granted. Id. (quoting Yarborough
v. Alvarado, 124 S.Ct. 2140, 2149 (2004)). Therefore, even if the federal court
disagrees with the state court ruling, the federal court should not grant
habeas relief unless the state court ruling was objectively unreasonable. See
id. at 785 (“an unreasonable application of federal law is different from an
incorrect application of federal law.”) (quoting Williams v. Taylor, 120 S.Ct.
1495, 1522 (2000) (emphasis in original)).
(2) Miranda in the Prison Context
      The Fifth Amendment provides that no person “...shall be compelled in
any criminal case to be a witness against himself...” U.S. C ONST. amend. V.
In Miranda, the Supreme Court held the privilege against self-incrimination
requires that incriminating statements obtained during a custodial

                                        6
    Case: 09-30807 Document: 00511474745 Page: 7 Date Filed: 05/11/2011




interrogation be inadmissible as evidence against a defendant unless the
defendant was provided a full and effective warning of his rights. See
Miranda v. Arizona, 86 S.Ct. 1602 (1966). However, a defendant who gives a
statement to law enforcement officials in a non-custodial situation need not
be advised of his Miranda rights. Oregon v. Mathiason, 97 S.Ct. 711, 714
(1977).
      A suspect is “in custodial interrogation” for purposes of Miranda “when
placed under formal arrest or when a reasonable person in the suspect's
position would have understood the situation to constitute a restraint on
freedom of movement of the degree which the law associates with formal
arrest.” United States v. Bengivenga, 845 F.2d 593, 596 (5th Cir. 1988) (en
banc). Whether a person is “in custody” for Miranda purposes is determined
by the objective circumstances of the interrogation. Stansbury v. California,
114 S. Ct. 1526, 1530-31 (1994).
      The Supreme Court applied the Miranda safeguards to inmates in a
prison setting in Mathis v. United States, 88 S.Ct. 1503, 1504-05 (1968). In
Mathis, an Internal Revenue Service (IRS) agent questioned a prisoner, who
was incarcerated in a state prison, about potential tax code violations,
without providing Miranda warnings. Id. at 1504. The Government
subsequently prosecuted Mathis for criminal tax violations using evidence
elicited by the IRS agent during the prison visit. Id. Mathis appealed,
arguing that the admission at trial of his statements to the IRS agent violated
Miranda. Id. The Supreme Court agreed, holding that, under the
circumstances, Mathis was entitled to and wrongly deprived of Miranda
warnings. Id. at 1504-05. The Court in Mathis rejected the Government's
arguments that Miranda warnings were not required because “these



                                       7
    Case: 09-30807 Document: 00511474745 Page: 8 Date Filed: 05/11/2011




questions were asked as a part of a routine tax investigation where no
criminal proceedings might even be brought” and because Mathis had not
been put in jail by the IRS agents who questioned him and was in jail for “an
entirely separate offense."” Id. at 1504. The Supreme Court determined that
“[t]hese differences are too minor and shadowy to justify a departure from the
well-considered conclusions of Miranda with reference to warnings to be
given to a person held in custody.” Id. at 1504-05.
      The Supreme Court has recently clarified, however, that Miranda
rights are not necessarily triggered simply because an individual is
incarcerated. Maryland v. Shatzer, 130 S.Ct. 1213, 1224 (2010). In that case,
which dealt with whether a break in custody of more than two weeks
terminates an invocation of Miranda protections, the Supreme Court found
that the return of a prisoner back to the general prison population, where he
was serving an unrelated sentence, constituted a “break in Miranda custody.”
Id. The Court reasoned that the prisoner did not remain in custody for
purposes of Miranda when he was returned to the general prison population
because “the freedom-of-movement test identifies only a necessary and not a
sufficient condition” for Miranda custody and because “lawful imprisonment
imposed upon conviction of a crime does not create the coercive pressures
identified in Miranda.” Id. The Court did note that when the defendant was
being interviewed by a police detective in an active investigation into
additional crimes committed by the inmate, “[n]o one questions that Shatzer
was in custody for Miranda purposes.” Id. at 1224. Thus, Shatzer clarifies
the outer bounds of when Miranda is needed in a prison setting: the mere fact
of the prison setting alone is insufficient to trigger the Miranda
requirements, whereas a traditional police interrogation of an inmate does
trigger the Miranda requirements.

                                        8
    Case: 09-30807 Document: 00511474745 Page: 9 Date Filed: 05/11/2011




      While only Supreme Court jurisprudence is of ultimate significance in
the section 2254 inquiry, case law from the federal circuit courts is relevant to
the extent that holdings from these courts on similar facts may represent
reasoned opinions of jurists on the necessity of Miranda warnings in these
situations as clearly established by Supreme Court precedent.
      Four cases from our sister circuits are of particular relevance here due
to factual similarities. In three of these cases, the circuit courts found that no
Miranda warnings were necessary. First, in Cervantes v. Walker, the Ninth
Circuit found no Miranda warnings necessary when a deputy sheriff
questioned a prisoner to ascertain the nature of a substance, thereby
determined to be marihuana, which was discovered in the course of a routine
search. The questioning in that case took place in a prison library and
appeared to have been a spontaneous reaction to the discovery; therefore the
Ninth Circuit found that the questioning was not a custodial interrogation
but rather “on-the-scene questioning” to determine whether a crime was in
progress. 589 F.2d 424, 429 (9th Cir. 1978). In considering whether the
prison official’s conduct would cause “a reasonable person to believe his
freedom of movement had been further diminished,” the court considered four
factors: (1) the language used to summon the individual; (2) the physical
surroundings of the interrogation; (3) the extent to which the prison officials
confront the individual with evidence of his guilt; and (4) whether officials
exerted any additional pressure to detain the individual. See id. at 428-29.
Second, in United States v. Conley, the Fourth Circuit determined that an
inmate was not “in custody” for Miranda purposes, where he was questioned
about the murder of a fellow inmate while in a conference area awaiting
medical treatment. 779 F.2d 970, 971 (4th Cir. 1985). The court applied the
four-part test from Cervantes in determining that Conley was not “in

                                        9
    Case: 09-30807 Document: 00511474745 Page: 10 Date Filed: 05/11/2011




custody.” Id. at 973. Third, in United States v. Scalf, the Tenth Circuit found
that a prison guard’s questioning of an inmate shortly after an attack
involving handmade “knives,” taking place through the inmate’s cell bars,
was not an interrogation requiring Miranda warnings. See 725 F.2d 1272,
1274 (10th Cir. 1984).
      The fourth factually similar circuit court case is Fields v. Howes, 617
F.3d 813 (6th Cir. 2010), cert. granted sub nom Howes v. Fields, 131 S.Ct.
1047 (Jan. 24, 2011).1 In that case, the petitioner prisoner had been
questioned in a locked conference room by two deputies unaffiliated with the
prison. Id. at 815. The Sixth Circuit held that Miranda warnings must be
given when law enforcement officers remove an inmate from the general
prison population and interrogate him regarding criminal conduct that took
place outside the jail or prison. Id. at 820.
                                    DISCUSSION
      Wilson contends that his Miranda rights were violated by the
questioning following the altercation and the use of his statements in his
state criminal trial. He argues that he was in custody for purposes of
Miranda because he was immediately detained by correctional officers,
handcuffed, and isolated from other prisoners for the purpose of an
investigation. He asserts that the correctional officers began their
investigation by confronting him with evidence of his fight with Lanier and
that they continued to gather evidence for use in his trial from that point
forward.
      The question before this court is whether Supreme Court case law



      1
       Our understanding is that Howes v. Fields has not yet been set for oral argument
and hence will likely not be decided until the October 2011 term.

                                           10
    Case: 09-30807 Document: 00511474745 Page: 11 Date Filed: 05/11/2011




delineating the circumstances of when a prison inmate is under custodial
interrogation for purposes of Miranda establishes Wilson’s right to Miranda
warnings with sufficient clarity so that the Louisiana court was objectively
unreasonable in concluding otherwise. If this court determines that a
reasonable jurist could find, as the state court did, that the prison guards’
questioning of Wilson was more like general on-the-scene questioning, rather
than a custodial interrogation, this court must deny federal habeas relief. See
Miranda v. Arizona, 86 S.Ct. at 1629 (“Our decision is not intended to hamper
the traditional function of police officers in investigating crime...General
on-the-scene questioning as to facts surrounding a crime or other general
questioning of citizens in the fact-finding process is not affected by our
holding.”). In order to determine whether the Louisiana court’s finding was
objectively unreasonable, we examine the facts of this case as compared to the
facts from the Supreme Court cases and circuit court cases discussed above.
      One fact having particular importance is that Wilson’s questioning was
conducted by a guard employed at the prison in which he was incarcerated,
rather than by an outside state official. This fact distinguishes this case from
the relevant Supreme Court cases in which the interrogations found to
require Miranda warnings were undertaken by outside state officials. See
Mathis, 88 S.Ct. at 1503 (IRS agent questioned inmate); Shatzer, 130 S.Ct. at
1215-16, 1224 (police detective not affiliated with prison questioned inmate).
In contrast, in all of the analogous circuit court cases in which Miranda
warnings were found unnecessary, the questioning of the prisoner had been
undertaken by a member of the prison staff. See Conley, 779 F.2d at 971-73
(questioning by prison guard); Cervantes, 589 F.2d at 428 (questioning by the
deputy sheriff, who worked at the county jail where defendant was being
held); Scalf, 725 F.2d at 1275 (questioning by correctional officer employed at

                                        11
    Case: 09-30807 Document: 00511474745 Page: 12 Date Filed: 05/11/2011




prison). In Conley, the Fourth Circuit explicitly contrasted statements made
by the defendant to a prison guard, on the one hand, and statements made to
an FBI investigator, on the other hand; the court noted with approval the
exclusion from evidence of statements made to the FBI investigator because
he was “in a different category...He's an outside agent who has come in.”
Conley, 779 F.2d at 974 n.5. The Ninth Circuit in Cervantes also stressed this
factor, distinguishing Mathis by stating that “[t]he questioning of Mathis by a
government agent, not himself a member of the prison staff, on a matter not
under investigation within the prison itself may be said to have constituted
an additional imposition on his limited freedom of movement, thus requiring
Miranda warnings.” Cervantes, 589 F.2d at 428. Finally, in Fields v. Howes,
which is now pending before the Supreme Court, the Sixth Circuit
distinguished its facts from those of the other circuit court cases just
discussed because the questioning was by “state agents unaffiliated with the
prison” rather than on-the-scene questioning by prison officials. Fields, 617
F.3d at 821 (and also because the questioning concerned “criminal conduct
that took place outside the jail or prison,” id. at 820).2
       In addition to the identity of the questioner, Wilson’s physical
circumstances during the questioning are also relevant. Wilson was
handcuffed, isolated from the rest of the prison population and questioned in
an office, from which he was not free to go at any point during the interview.
These physical circumstances, while as a general matter supportive of


       2
        We note that in Fields, Sixth Circuit Judge McKeague concurred in the result,
considering himself bound to that result by earlier Sixth Circuit precedent (Simpson v.
Jackson, 615 F.3d 421 (6th Cir. 2010)). Fields, 617 F.3d at 824. However, if not so bound,
Judge McKeague would have denied § 2254 relief “because ‘fair-minded jurists could
disagree over whether [Fields] was in custody,’ the state court’s decision that Fields was
not in custody was not objectively unreasonable.” Id. at 828.

                                            12
    Case: 09-30807 Document: 00511474745 Page: 13 Date Filed: 05/11/2011




Wilson’s right to Miranda warnings, nonetheless do not present a situation
where it was unreasonable for the state court to have found that Miranda
warnings were not necessary. Such a finding is not contrary to Supreme
Court precedent, because Mathis did not describe the physical circumstances
of the interrogation. Further, Wilson’s physical circumstances were only
slightly more indicative of custody than the circumstances in the circuit court
cases of Conley and Cervantes, where Miranda warnings were not required.
See Conley, 779 F.2d at 971 (inmate questioned while handcuffed in small
conference room in prison “control center,” where he was awaiting transfer to
the infirmary for medical treatment needed following the altercation);
Cervantes, 589 F.2d at 526-27 (inmate questioned in small prison library,
where the inmate was awaiting a move to another cell). Furthermore, Wilson
was isolated from the prison population as a part of the usual prison
immediate “post-fight” procedure, designed to protect the safety of the prison
by ensuring non-contact with the other inmates and securing the area. And,
Lanier, a victim of Wilson’s assault, and Wilson were both handcuffed and
subjected to the same sort of routine immediate post-fight questioning in
separate rooms.
      Finally, while the intentions of the prison guards in questioning Wilson
are not of independent determinative significance, see Mathis, 88 S.Ct. at
1505 (“We find nothing in the Miranda opinion which calls for a curtailment
of the warnings to be given persons under interrogation by officers based on
the reason why the person is in custody.”), the fact that the guards did not
even know that Edwards had been hurt, and merely thought they were
investigating a fairly typical altercation between Wilson and Lanier, is
relevant in the sense that it likely lessened the accusatory nature and
therefore the coerciveness of the interview situation. See, e.g, Cervantes, 589

                                       13
    Case: 09-30807 Document: 00511474745 Page: 14 Date Filed: 05/11/2011




F.2d at 428 (listing “extent to which he is confronted with evidence of his
guilt” as a factor in determining whether an inmate was “in custody.”).
      In sum, because the questioning was conducted by members of the
prison staff, using the prison’s routine immediate “post-fight” procedure to
ensure the safety of the general prison population, it was not objectively
unreasonable for the state court to conclude that this was more like general
on-the-scene questioning (see Miranda, 86 S.Ct. at 1629) rather than a
custodial interrogation of the type addressed by the Supreme Court in Mathis
and Shatzer. Therefore, the state court’s determination that Miranda
warnings were not required in order to admit Wilson’s incriminating
statements as evidence at his trial did not constitute an “unreasonable
application” of “clearly established Federal Law, as determined by the
Supreme Court of the United States.” For the foregoing reasons, federal
habeas relief must be denied under the plain standard of AEDPA. See, e.g.
Harrington, 131 S.Ct. at 785. The judgment of the district court dismissing
Wilson’s section 2254 petition is
                                    AFFIRMED.




                                       14